DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Response to Election / Restriction filed July 18, 2022. Claims 1-46 are currently pending. Claims 25-47 have been withdrawn from further consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24) in the reply filed on July 18, 2018 is acknowledged.
Claims 25-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Lavallee et al. (US Patent Publication 2016/0113720.
Regarding claim 1, Lavallee discloses a robotic surgery system for use with a surgical saw having a saw blade [paragraphs 0054-0056, 0156], the robotic surgery system comprising:
a robotic manipulator (4, Figure 3C); 
an end effector (2, Figure 3C) including a cutting guide (20, Figure 3C) to be coupled to the robotic manipulator (Figure 3C), the cutting guide is capable of guiding the saw blade [paragraph 0156] so that the saw blade cuts a bone along a desired cutting plane; and 
a control system (300, Figure 1) coupled to the robotic manipulator to control a location of the cutting guide relative to the bone [paragraph 0164 and as best seen by Figure 1] by being capable of autonomously position the cutting guide at a target orientation relative to the bone so that the saw blade aligns with the desired cutting plane when the saw blade cooperates with the cutting guide; and constrain movement of the cutting guide as a user manually manipulates the end effector to cause the cutting guide to move toward the bone to an initial guide location adjacent to the bone such that the cutting guide remains in the target orientation at the initial guide location (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]), 
wherein the control system is capable of facilitating withdrawal of the cutting guide away from the initial guide location to a spaced guide location after the user makes an initial cut in the bone with the saw blade along the desired cutting plane, 
whereby the cutting guide remains in the target orientation at the spaced guide location and the spaced guide location is suitable for the saw blade to continue cutting the bone along the desired cutting plane (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 2, Lavallee discloses wherein the control system is capable of operating the robotic manipulator to autonomously withdraw the cutting guide away from the bone and move the cutting guide from the initial guide location to the spaced guide location (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 3,  Lavallee discloses wherein the control system is capable of generating instructions for the user to make the initial cut in the bone with the saw blade while the cutting guide is at the initial guide location and to generate instructions for the user to withdraw the cutting guide away from the bone after the initial cut is made; and operate the robotic manipulator to constrain movement of the cutting guide as the user manually manipulates the cutting guide to withdraw the cutting guide away from the bone (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 4, Lavallee discloses wherein the control system is capable of determining the spaced guide location for the cutting guide based on one or more parameters associated with the saw blade (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]), wherein the one or more parameters include at least one of: a length of the saw blade; a width of the saw blade; a maximum depth the saw blade can cut into the bone through the cutting guide; and a tracked position of the saw blade (i.e., via the emitter 210 on the tool 3, [paragraph 0257]).
Regarding claim 5, Lavallee discloses wherein the control system is capable of operating the robotic manipulator to lock the cutting guide at the initial guide location with respect to the bone such that the user is able to make the initial cut with the saw blade along the desired cutting plane while the cutting guide is located adjacent to the bone (i.e. since the control unit is able to stop the tool and alert the user [paragraph 0291]).
Regarding claim 6, Lavallee discloses a navigation system (200) capable of tracking a position and orientation of the cutting guide relative to the bone (i.e., since the it determines in real time the pose of the end effector [paragraph 0236] and generate a visual representation of a region of the bone capable of being reached by the saw blade when the cutting guide is in the spaced guide location (i.e. a visual representation is depicted on the screen 400, Figure 1).
Regarding claim 7, Lavallee discloses wherein the control system is capable of operating the robotic manipulator to constrain movement of the cutting guide while the user manually manipulates the end effector to withdraw the cutting guide away from the bone after a portion of the bone is resected (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 8, Lavallee discloses wherein the control system is capable of operating of operating the robotic manipulator to constrain movement of the cutting guide by being configured to provide haptic feedback to the user (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 9, Lavallee discloses wherein the control system is capable of operating the robotic manipulator to autonomously position the cutting guide at the target orientation at a starting distance spaced from the bone so that the saw blade is unable to contact the bone through the cutting guide when the cutting guide is at the starting distance (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 10, Lavallee discloses wherein the control system is capable of operating the robotic manipulator in one of an autonomous mode, a haptic mode, and a free mode (i.e., since the robotic manipulator is controlled by the controlled system [paragraph 0164]).
Regarding claim 11, Lavallee discloses wherein the control system is capable of operating the robotic manipulator to autonomously position the cutting guide so that the saw blade aligns with a second desired cutting plane (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 12, Lavallee discloses wherein the desired cutting plane is further defined as a first desired cutting plane [paragraph 0018] and the control system is capable of operating the robotic manipulator to autonomously position the cutting guide so that the saw blade aligns with a second desired cutting plane in response to user input.
Regarding claim 13, Lavallee discloses wherein the control system is capable of operating the robotic manipulator to autonomously position the cutting guide so that the saw blade aligns with a plurality of desired cutting planes to make a plurality of planar cuts, wherein the desired cutting planes are defined by virtual objects; and determining a sequence of positioning of the cutting guide to make the planar cuts based on predetermined criteria, wherein the predetermined criteria includes one or more of: user preference; distance between the desired cutting planes; current alignment of the cutting guide relative to the desired cutting planes; and required movement of the cutting guide to reach the desired cutting planes (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 14, Lavallee discloses a navigation system (200, Figure 1) to track one or more of: the bone; the saw blade [paragraph 0236]; and the cutting guide, wherein the navigation system comprises a first tracker to track a position and orientation of the cutting guide [relative to 2, paragraph 0236], a second tracker to track a position and orientation of the bone [i.e. the patient 100, paragraph 236], and a third tracker to track a position and orientation of the saw blade [paragraph 0236], wherein the initial guide location and the spaced guide location for the cutting guide are determined based on data from the navigation system [paragraphs 0244 and 0248].
Regarding claim 15, Lavallee discloses a navigation system to track one or more of: the bone; the saw blade the saw blade [paragraph 0236]; and the cutting guide, wherein the navigation system is capable of determining one or more of a velocity or acceleration of the bone, and the control system is capable of operating the robotic manipulator in a free mode in response to one or more of the velocity or acceleration of the bone exceeding a predetermined limit; and autonomously position the cutting guide so that the saw blade is re-aligned with the desired cutting plane in response to the navigation system determining that the one or more of the velocity or acceleration is at or below the predetermined limit (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 16, Lavallee discloses a navigation system to track one or more of: the bone; the saw blade [paragraph 0236]; and the cutting guide, wherein the navigation system comprises a localizer (220, Figure 4A) capable of receiving a light from tracking elements, the navigation system capable of determining if one or more of the tracking elements is blocked from view of the localizer, and wherein the control system is capable of withdrawing of the cutting guide away from the bone in response to the one or more of the tracking elements being blocked from view (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 17, Lavallee discloses wherein the control system comprises one or more sensors (220, [paragraph 0256]) to measure one or more forces and torques applied by the user to one or more of the end effector and the robotic manipulator, the control system capable of operating the robotic manipulator in a free mode in response to the one or more forces and torques exceeding a predetermined limit (i.e., based on well-known algorithms in the robotics and machine literature for optimal milling and control machining [paragraph 0115]).
Regarding claim 18, Lavallee discloses wherein the control system comprises one or more sensors coupled to the cutting guide to sense a load applied on the cutting guide by the saw blade [paragraphs 0226-0234], and wherein the control system comprises an indicator to be activated in response to the load applied on the cutting guide by the saw blade exceeding a predetermined limit [paragraph 0227], wherein the indicator comprises at least one of: a visual indicator; a tactile indicator; and an audible indicator [paragraph 0268].
Regarding claim 19, Lavallee discloses wherein the control system comprises one or more sensors coupled to the cutting guide to sense a load applied on the cutting guide by the saw blade[paragraphs 0226-0234], wherein the control system is capable of being communication with a motor of the surgical saw, the control system capable of deactivating operation of the motor to cease cutting with the saw blade in response to the load applied on the cutting guide by the saw blade exceeding a predetermined limit (i.e., since the control unit is capable of powering other items in the robotic system [paragraph 0108]).
Regarding claim 20, Lavallee discloses wherein the control system comprises one or more sensors (220, Figure 1) coupled to the cutting guide to determine a relative location of the saw blade to the cutting guide [paragraphs 0236].
Regarding claim 21, Lavallee discloses wherein the control system comprises a user interface (400, Figure 1), the user interface is capable of receiving input from the user to adjust at least one of a position and orientation of the cutting guide [paragraphs 0268-0269].
Regarding claim 22, Lavallee discloses wherein the cutting guide comprises one or more blade receiving slots (as best seen in Figure 3C the saw (3) is received in an opening in the guide (20) and [paragraph 0258 suggests the tool 3 is within 20]).
Regarding claim 23, Lavallee discloses comprising a passive linkage (5, Figure 3C) interconnecting a base (1, Figure 3C) of the end effector and the cutting guide to constrain movement of the cutting guide to a single plane relative to the base of the end effector [paragraphs 0228 and 0231]. 
Regarding claim 24, Lavallee discloses comprising an articulating arm (53 and 5, Figure 3E) to be coupled to the bone to limit movement of the bone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775